Mrs. Elmer Jones prosecutes this appeal to reverse the judgment of conviction of voluntary manslaughter in which the jury fixed her punishment at *Page 173 
two years in the State penitentiary. According to the evidence adduced by the State, in May, 1929, a .difficulty occurred between the husband of the defendant and Bud Maynard in Baxter County, Arkansas. Maynard and her husband agreed to fight, fist and skull, and her husband threw his knife on the ground. Mrs. Jones was on a mule and got off of it and struck Maynard two licks in the back with her husband's knife which she had picked up from the ground. Maynard died about a week and a half or two weeks after the fight. Maynard and Jones did not seem to be hurting each other at the time Mrs. Jones stabbed Maynard. According to the evidence of physicians, they found a stab wound apparently from a knife blade between the sixth and seventh rib on the right of Maynard's back. This caused traumatic pneumonia and Maynard died as a result of the knife wound.
According to the testimony of Mrs. Jones, she picked up her husband's knife and during the fight between her husband and Maynard, the latter staggered back against her and ran against the knife and was stabbed accidentally.
The evidence for the State fully warranted the verdict. Storms v. State, 179 Ark. 1158, 16 S.W.2d 468.
The next assignment of error is that the judgment should be reversed because special counsel for the State, in his closing argument to the jury, stated that the defendant "might thank her lucky stars that she had some henchman on the grand jury which caused an indictment only for manslaughter to be returned against her." The circuit court at once admonished counsel that he should not have made any such statement to the jury and told the jury that it was instructed to disregard the statement and to base its verdict upon the testimony introduced and the law given by the court.
The case was tried upon competent evidence and upon instructions which fairly and fully guarded the interests of the defendant. The judgment is correct, and it is therefore affirmed. *Page 174